CONTINUATION OF PRE-INTERVIEW COMMUNICATION (FAI-STEP 1)

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Currently: no limitation invokes interpretation under § 112(f). 

Claim Objections
Claims 16-18 are objected to because of the following informalities:  
In claim 16, the term “the first or second color” should be amended to recite ‘the first color or the second color’.  
In claim 17, the term “the first and second colors” should be amended to recite ‘the first color and the second color’. 
In claim 18, the term “the hatched patent” should be amended to recite ‘the hatched pattern’.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “the variability” in claim 15 lacks antecedent basis. 	 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferber (US 20180125412 A1) in view of Larson (US 20110263950 A1). 

For claim 1, Ferber teaches A patient monitor for monitoring an orientation of a patient to reduce a risk of the patient developing a pressure ulcer, [entire disclosure – see at least abstract], 
	the patient monitor comprising: one or more hardware processors [computing units 30-70 of Fig. 1; multi-processor configuration shown in Fig. 2] configured to receive output signals from a sensor [30 and 32 of Fig. 1] (contacting) the patient, [shown in Figs. 3A-4B and summarized in ¶¶37-39], 
	wherein the one or more hardware processors are further configured to process said output signals and determine the patient's orientation, [see most succinctly ¶31, detailed more thoroughly in ¶¶49-59 with Fig. 5], the one or more hardware processors further configured to:
maintain a plurality of timers, each of the plurality of timers associated with an available orientation of the patient and configured to account for a non-consecutive duration said patient is in said associated available orientation, [the use of multiple timers to track various positionings/postures/orientations is a central principle throughout the majority of the disclosure of Ferber — consider most preferably algorithm 504 identifying a period of time for each recorded position/body part of the subject – a form of a plurality of “timers” (i.e., a plurality of discrete durations) per end of ¶55 and all of ¶60;  more thorough detail of plurality of timers for various orientations shown visually in Figs. 7-14 and 16-17C and detailed throughout ¶¶72-96, where esp. ¶72 details that the time in each different pressure category is displayed (and thereby tracked via Fig. 5) which is a form of “non-consecutive durations”; see also Figs. 9-11], 
[posture/body-position/orientation-dependent duration analysis (i.e., nonconsecutive durations which vary in multiple manners based on multiple orientations) is a central feature of the posture summaries depicted in Figs. 9-14 and 17B-C; see percentages of time spent in various positions (orientations) per Fig. 9 area 902 as detailed in ¶¶79-80 which is a form of a duration which varies in different manners for different orientations (having at least two orientations); see then feedback of Figs. 10-11 showing durations which vary in different manners when patient is in available orientation as detailed in ¶¶81-82; consider more generally ¶60 where duration of pressure values (along with pressure values themselves) are obtained for a body part/area when in contact with the pressure mat and when out of contact with the pressure mat — a form of a nonconsecutive duration varying in a first manner when the patient is in the available orientation (i.e., the body part/area contacting the pressure mat) and a second manner when the patient is not in the available orientation (i.e., the body part/area not contacting the pressure mat)]; 
	 and a display screen configured to display an orientation trend of the patient in relation to a bed based on the maintained plurality of timers, [various forms of trends on display including pressure-by-time summaries throughout Figs. 7A-14 and 16-17C], 
	wherein the one or more hardware processors are further configured to generate a structured display on the display screen, [displays of Figs. 7A-17C can be understood (under the broadest reasonable interpretation — hereafter BRI) to constitute a “structured display”],  
[see patient silhouettes/outlines of Figs. 7A-B, 9, 12-14, 16-17C depicting a patient orientation; see also textual summaries constituting a form of a patient representation in Figs. 10-11 and at bottom of Figs. 17B-C]. 

	Ferber fails to teach the one or more hardware processors configured to receive output signals from a sensor attached to a patient.  Consider, however, that Ferber does teach in ¶¶49-61 (see esp. ¶53) the processor(s) determining a particular posture and orientation of the patient.  
Larson teaches a patient monitor for monitoring an orientation of a patient to reduce a risk of the patient developing a pressure ulcer [abstract] where one or more processors are configured to receive output signals from a sensor attached to a patient [sensor attached to patient per ¶54 which is then used to provide output signals representative of a patient’s orientation described throughout a large portion of the entire disclosure of Larson in at least ¶¶55-155 with a variety of benefits therein, see most preferably ¶¶56-57, ¶¶141-151].  
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the hardware processors of Ferber to receive output signals from a sensor attached to a patient as taught by Larson (i.e., to include a sensor attachable to the patient in the system of Ferber along with the mattress sensor of Ferber) in order to determine the contribution of the patient’s bodily positioning and angling, with respect to the support surface, to the pressure exerted on the patient’s body, to determine whether patient mobility is affecting the patient’s recovery and pressure vulnerability, and to 

	For claim 2, Ferber teaches The patient monitor of Claim 1, wherein said non-consecutive duration is configured to vary in the first manner by increasing when said patient is oriented in said associated available orientation [adjustment / reset (i.e., increase) to two full hours upon detection of successful reposition (i.e., orienting in an available orientation) per ¶83] and vary in the second manner by decreasing when said patient is not oriented in said associated available orientation. [countdown of timer until reposition per ‘Next Reposition’ at top of display per Figs. 7A-B, 12, 14, and 17A]. 

	For claim 3, Ferber teaches The patient monitor of Claim 2, wherein said non-consecutive duration is configured to decrease down to a minimum of zero (0) when said patient is not oriented in said associated available orientation. [countdown to zero (implicit) in Figs. 7A-B, 12, 14, and 17A, when patient is not repositioned]. 

	For claim 4, Ferber teaches The patient monitor of Claim 2, wherein said non-consecutive duration is configured to increase up to a maximum value when said patient is oriented in said associated available orientation. [reset to maximum of two hours per ¶83]. 

	For claim 5, Ferber teaches The patient monitor of Claim 4, wherein the maximum value equals 2 hours. [default of two hours throughout ¶72 and ¶¶81-83]. 

	For claim 9, Ferber teaches The patient monitor of Claim 2, wherein, when said non-consecutive duration increases beyond a maximum value, the patient monitor is configured to transmit a notification signal. [transmission to caregiver station per ¶¶84-85]. 

	For claim 10, Ferber teaches The patient monitor of Claim 1, wherein said non-consecutive duration is configured to vary in the first manner by decreasing when said patient is oriented in said associated available orientation [countdown from two hours while patient is resting in first given position per ¶83] and vary in the second manner by increasing when said patient is not oriented in said associated available orientation. [reset (i.e., increase) back to two hours once patient is readjusted and no longer in a first position / orientation per ¶83]. 

	For claim 11, Ferber teaches The patient monitor of Claim 1, wherein the patient representation comprises at least a portion of a model patient. [silhouette/outline of patient throughout Figs. 7A-17C is a form of a “model patient”]. 

	For claim 12, Ferber teaches The patient monitor of Claim 11, wherein the patient representation comprises at least one of:
	 a 3D image of the model patient laying in a model hospital bed; [patient outline showing pressure gradients in Figs. 7A-B, 12-14, and 16-17A constitutes a form of a 3D image of a model patient (under BRI), having 2D coordinate data and a third dimension of depth/magnitude of pressure or position on mattress (as in the bottom contacting the mattress in Fig. 14)];  
	 an upper body of a 3D model patient; [similar to immediately supra, Figs. 7, 12-14, and 16-17 have an upper body portion of the patient outline with pressure data];  
	 and a 3D image of the model patient in a walking or running position.

	For claim 13, Ferber teaches The patient monitor of Claim 11, wherein the patient representation further comprises one or more injury points. [near verbatim teaching per visual elements 710A-B per ¶74][consider more generally, pressure points highlighted (such as the tailbone) in Figs. 7A-B, 12-14, and 16-17C constitute a representation of injury points (see also heels needing ‘floating’ — i.e., pressure relief to avoid injury)]. 

	For claim 14, Ferber teaches The patient monitor of Claim 1, wherein the structured display further comprises a heat map configured to graphically illustrate said non-consecutive durations of the patient in one or more of the available orientations. [generation of a color-gradient representation (a heat map) of a pressure over time as well as the durations themselves (via a segmented wheel per Fig. 8 and ¶¶71-72 — referred to as a ‘pie chart’ throughout ¶¶70-80) is a central feature of the entire disclosure of Ferber including as detailed throughout Figs. 7-17 (all sample user display / interface depictions), the coloration described in (at least) ¶¶70-72]. 

	For claim 15, Ferber teaches The patient monitor of Claim 14, wherein the heat map is configured to vary in color based on the variability of said non-consecutive [pressure-varied color in Figs. 7, 12-14, and 16-17 per ¶¶70-72 and color variation based on pressure level duration (i.e., another form of variability) per Fig. 8 and ¶¶71-72]. 

	Examiner notes: for claims 16-19, under BRI, Ferber teaches two separate features which address the limitations as set forth, (1) a color-gradient patient silhouette/outline of Figs. 7-17; and (2) a color-coded segmented wheel — referred to as a pie-chart by Ferber in Figs. 7-17.  Accordingly, in earnest and good faith advancement of prosecution, and to ensure compact treatment of the present limitations as written, Examiner has provided alternate citations to each of features (1) and (2) in Ferber when reasonable as shown below to demonstrate the full applicability of all relevant aspects of Ferber. 

	For claim 16, Ferber teaches The patient monitor of Claim 14, wherein the heat map comprises a curved region bounded by a first curved segment and a second curved segment separated by a distance, [under BRI, the patient silhouette/outlines of Figs. 7A-17C constitutes a form of a bounded region having at least first and second curved segments separated by a distance (i.e., a patient outline is formed by the curves of the human frame and has a space therein) — further, the heat maps are illustrated with a pixelated topographic representation (i.e., ‘blobs’ or ‘blotches’ of shades of colors) within the patient outlines which itself constitutes a curved region bounded by curved segments having an area (distance) therein][alternately/also, consider pie charts throughout Figs. 7A-17C — most preferably Fig. 8 — which constitute a curved region bounded by curved segments separated by a distance, where the pie charts can be considered individually or together to address the below limitations];  said curved region further comprising:
	 a left end corresponding to a left side orientation of the patient in the hospital bed; and a right end corresponding to a right side orientation of the patient in the hospital bed, [see most preferably left-right indicators 712A-B in Fig. 7A per ¶75; more generally patient outline in Figs. 7-17 having left and right sides corresponding to left and right sides of patient being monitored][also/alternately: pie charts in Figs. 7-17 when considered together have left and right regions (i.e., left and right individual pie charts) for various body parts/points including left and right body areas of the patient]
	wherein a middle of the curved region corresponds to a supine position of the patient in the hospital bed [patient outlines of Figs. 7-17 showing most notably pressure on the sacral/tailbone area (an occurrence when lying supine)][alternately/also, pie charts when considered together have at least one chart corresponding to the sacral/tailbone area — e.g., in Figs. 7A-B and 12-14 — which can be a middle of the curved region] and represents a line of symmetry of the curved region; [middle of patient outline/silhouette in Figs. 7-17 represents a line of symmetry (i.e., the human frame being symmetrical)][alternately/also: a middle of the pie chart can represent a symmetry of the chart (the chart being a circle)]; 
	 wherein the one or more hardware processors are further configured to fill one or more of a plurality of lines in a selected portion of the curved region with a first color when the patient is in a first orientation less than a first time or a second color when the patient is in the first orientation greater than or equal to the first time, [for the patient outline/silhouettes of Figs. 7-17 the color gradient within the patient outline changes from at least a first to a second color based on pressure values which vary over time (increasing over time as the patient rests in one orientation and thereby turning from blue to red) per ¶¶70-73][alternately/also, the pie charts have different colored segments (e.g., best shown in Fig. 8) per ¶73 which correspond to times for a body part in a given position (i.e., orientation)]; 
	the one or more hardware processors configured to fill the one or more of the plurality of lines with either the first or second color in response to signal processing of data received from the sensor, each of the plurality of lines extending from the first curved segment to the second curved segment and representing a degree of orientation of the patient in the hospital bed. [similar to the immediately above, for the patient outline/silhouette of Figs. 7-17, outline is filled with a color gradient based on pressure sensor data which represents a magnitude of pressure on a body part in a given resting pose/arrangement (i.e., a form of a degree of orientation in the hospital bed for the patient)][a similar feature is also present in the pie chart(s) per Fig. 8 where the coloration is based on the magnitude of pressure (a form of a degree of orientation when associated with a given position) and where the lines segmenting the circle extend from first to second curves]. 

	For claim 17, Ferber teaches The patient monitor of Claim 16, wherein the one or more hardware processors are further configured to fill one or more of the plurality of lines with a third color representing an un-allowed patient orientation, and wherein the third color is different than both the first and second colors. [for both the silhouette and pie chart features, see most suitably Fig. 14 showing a ‘bottoming out’ color scheme (a darkest red / coloration over previous two or more other colors — at least blue, green, yellow, orange, per end of ¶70) where bottoming out requires attention (an un-allowed orientation of a patient sinking too deep into the mattress per ¶86)]. 

	For claim 18, Ferber teaches The patient monitor of Claim 16, wherein the one or more hardware processors are further configured to display a hatched pattern between two of the plurality of lines in the curved region, the hatched patent representing an un-allowed patient orientation. [for the patient silhouette/outline, see shading depicted in Figs. 7-17 esp. Fig. 17A where sacral region having an injury (and thereby an un-allowed orientation) is represented by a hatch / cross-hatch pattern; more generally in Figs. 7-17 areas of excess pressure are patterned differently than other less pressured areas (patterning per middle of ¶70) which constitutes an “un-allowed” orientation of excess pressure needing repositioning where shading clearly depicts hatch/cross-hatch patterning][alternately/also, pie chart shown in Fig. 8 has a number of lighter sections shown as shaded in cross-hatch pattern (and where patterning per middle of ¶70 applies to the pie chart as the pie chart is represented similarly as the outline/silhouette per ¶72) — where the pie chart is used to indicated excess pressure and/or potential injury per at least Figs. 7A-B and 12-13].  

	For claim 19, Ferber teaches The patient monitor of Claim 16, wherein the structured display further comprises an indicator located along the curved region and configured to indicate the current orientation of the patient in the hospital bed. [for body outline/silhouette, consider heel float indicator 706-C which per ¶78 indicates a heel has not been repositioned (indicating thereby a current position instead); more generally pie charts serve as indications of pressure and location of pressure on patient’s body throughout Figs. 7-17 per at least ¶¶70-73 which thereby constitutes a form of orientation indication (i.e., a patient’s body part and level of the mattress thereon / current pose on the bed)]. 

	For claim 20, Ferber teaches The patient monitor of Claim 1, wherein the structured display further comprises an orientation graph configured to display a history of the patient's orientation over a time range. [see most suitably historical summaries per Figs. 9-11; see also summaries 1712B-C in Figs. 17B-C][alternately/also: pie charts are representations of pressure on body part over the time in the position including a peak pressure per Fig. 8 and ¶72 (a form of orientation history)]. 

Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferber in view of Larson and Skelton (US 20100010385 A1). 
	Examine notes: For claims 2 and 6 (i.e., when considering claim 2 in view of claim 6), although Ferber does teach an embodiment where a non-consecutive duration is configured to vary by increasing when the patient is oriented in the available orientation and decreasing when the patient is not oriented in the available orientation per ¶83 and then alarm, the embodiment addresses the feature(s) of claim 2 by way of a timer which counts down and is reset (increased) to a two hour maximum, where an alarm per ¶¶84-85 is triggered once the countdown reaches 15 minutes within zero per ¶84 and then surpasses a zero (from a countdown) per ¶85.  Accordingly, claims 2 and 6 are addressed jointly herein for understanding the prior art as applied to claim 6. 

	Ferber fails to teach (as in claim 2) the nonconsecutive duration varying by first increasing when the patient is in the available orientation and vary by then second decreasing when the patient is not oriented in the orientation when (in view of claim 6), the hardware processors are then configured to generate an alarm when the duration increases above a maximum value. 
	Skelton teaches a patient monitor for monitoring the orientation of a patient [abstract] comprising one or more hardware processors configured to determine the non-consecutive duration of a patient in an available orientation [see ¶236 where timer tracks elapsed time spent in a given orientation including multiple instances of that orientation] where Skelton specifically teaches at the end of ¶236 that other timing configurations may be used (substituted) which count (i.e., increase in duration value) [more generally, the elapsed time embodiment of the majority of ¶236 constitutes a form of positive/increasing duration variation as well].  Accordingly, it would have been obvious to one of ordinary skill at the time the invention was filed to modify the non-consecutive duration variation of Ferber (i.e., the increase-decrease embodiment of ¶83 of Ferber and the countdown alarm timer of Ferber Figs. 7A-B and 12-14) to alarm when an increase past a maximum (e.g., two hours both claimed presently and taught by Ferber as the default per Ferber ¶72) occurs, such as an increase in the manner taught by Skelton, as a simple substitution of one known element (a countdown timer) for another (a timer increasing to a maximum threshold) (a simple substitution as suggested by Skelton ¶263) in order to obtain predictable results (alarming when a duration has been reached).  See MPEP § 2143(I)(B) - Simple Substitution of One Known Element for Another To Obtain Predictable Results. 

	For claim 7, Ferber teaches The patient monitor of Claim 6, wherein the alarm comprises at least one of a visual alarm and an auditory alarm. [alerts of Figs. 12-13 and ¶¶84-85]. 

	For claim 8, Ferber teaches The patient monitor of Claim 7, wherein the one or more hardware processors of the patient monitor are configured to generate the visual [color changes of screens of Figs. 12-13 per ¶¶84-85].

In consideration of Examiner’s citation to the shading of the drawings of Ferber in claim 18, and in earnest and good faith advancement of prosecution, Claim(s) 18 is/are alternately rejected under 35 U.S.C. 103 as being unpatentable over Ferber in view of Larson and Sagar (US 20030063522 A1).

If (arguendo) Ferber fails to teach displaying a hatched pattern between two lines of the curved region to indicate an un-allowed patient orientation, then:  consider that Ferber clearly teaches at least an indication between two lines of the curved region to indicate an un-allowed patient orientation per at least Fig. 14 and ¶86.  Sagar teaches a medical alert display [200] which uses a hatched pattern to indicate an action to take by a user [per end of ¶32].  It would have been obvious to one of ordinary skill at the time the invention was filed to modify the processor(s) of Ferber to display a hatched pattern as taught by Sagar (i.e., to represent an un-allowed patient orientation for Ferber) in order to compensate for colorblindness (i.e., to permit colorblind caregivers to comprehend the visual warning).  As motivated by Sagar ¶32.

Pertinent Prior Art
Prior art made of record and not relied upon which is considered pertinent to applicant's disclosure is provided in the Notice of References Cited (form PTO-892) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342.  The examiner can normally be reached on Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/BENJAMIN S MELHUS/           Examiner, Art Unit 3791